Exhibit 10.10
NASH-FINCH COMPANY
2000 STOCK INCENTIVE PLAN
(Amended and Restated Effective July 14, 2008)
1. Purpose of Plan.
               The purpose of the Nash-Finch Company 2000 Stock Incentive Plan
(the “Plan”) is to support the maximization of long-term value creation for
Nash-Finch Company (the “Company”) and its stockholders by enabling the Company
and its Subsidiaries to attract and retain persons of ability to perform
services for the Company and its Subsidiaries by providing an incentive to such
individuals through equity participation in the Company and by rewarding such
individuals who contribute to the achievement by the Company of its economic
objectives. The Plan is hereby amended and restated in its entirety, effective
as of July 14, 2008.
          This Plan is intended to comply with all applicable law, including the
requirements of Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance that may be issued after the
effective date of this amendment and restatement of the Plan (“Section 409A”),
and shall be operated and interpreted in accordance with this intention. This
Plan has been operated in reasonable, good faith compliance with Section 409A
(within the meaning of Internal Revenue Service Notices 2005-1, 2006-79 and
2007-86) during the period beginning on January 1, 2005 and ending on the
effective date of this amendment and restatement of the Plan.
2. Definitions.
               The following terms will have the meanings set forth below,
unless the context clearly otherwise requires:
          2.1 “Board” means the Board of Directors of the Company.
          2.2 “Broker Exercise Notice” means a written notice pursuant to which
a Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of cash
to pay all or a portion of the exercise price of the Option and/or any related
withholding tax obligations and remit such sums to the Company and directs the
Company to deliver stock certificates to be issued upon such exercise directly
to such broker or dealer.
          2.3 “Change in Control” means an event described in Section 13.1 of
the Plan.
          2.4 “Code” means the Internal Revenue Code of 1986, as amended.
          2.5 “Committee” means the group of individuals administering the Plan,
as provided in Section 3 of the Plan.

 



--------------------------------------------------------------------------------



 



          2.6 “Common Stock” means the common stock of the Company, $1.66-2/3
par value, or the number and kind of shares of stock or other securities into
which such common stock may be changed in accordance with Section 4.3 of the
Plan.
          2.7 “Disability” or “Disabled” means that a Participant is, by reason
of any medically determinable physical or mental impairment, which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months:
     (a) unable to engage in any substantial gainful activity, or
     (b) receiving income replacement benefits for a period of not less than
3 months under any accident and health plan covering Employees.
          2.8 “Eligible Recipients” means all employees of the Company or any
Subsidiary and any non-employee directors of the Company or any Subsidiary.
          2.9 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.10 “Fair Market Value” means, with respect to the Common Stock, as
of any date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote) (a) the mean between
the reported high and low sale prices of the Common Stock during the regular
trading session if the Common Stock is listed, admitted to unlisted trading
privileges or reported on any foreign or national securities exchange or on the
Nasdaq Global Market or an equivalent foreign market on which sale prices are
reported; (b) if the Common Stock is not so listed, admitted to unlisted trading
privileges or reported, the closing bid price as reported by the Nasdaq Capital
Market, OTC Bulletin Board or the National Quotation Bureau, Inc. or other
comparable service; or (c) if the Common Stock is not so listed or reported,
such price as the Committee determines in good faith in the exercise of its
reasonable discretion.
          2.11 “Incentive Award” means an Option, Stock Appreciation Right,
Restricted Stock Award, Performance Unit or Stock Bonus granted to an Eligible
Recipient pursuant to the Plan.
          2.12 “Incentive Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of the Plan that
qualifies as an “incentive stock option” within the meaning of Section 422 of
the Code.
          2.13 “Non-Statutory Stock Option” means a right to purchase Common
Stock granted to an Eligible Recipient pursuant to Section 6 of the Plan that
does not qualify as an Incentive Stock Option.
          2.14 “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option.
          2.15 “Participant” means an Eligible Recipient who receives one or
more Incentive Awards under the Plan.

2



--------------------------------------------------------------------------------



 



          2.16 “Performance Criteria” means the performance criteria that may be
used by the Committee in granting Performance Units or Restricted Stock Awards
contingent upon achievement of performance goals, consisting of specified levels
of, or relating to:
(a) customer satisfaction as measured by a Company sponsored customer survey;
(b) employee engagement or employee relations as measured by a Company sponsored
survey;
(c) employee safety;
(d) employee diversity;
(e) financial performance as measured by net sales, operating income, income
before income taxes, net income, net income per share (basic or diluted),
earnings before interest, taxes depreciation and amortization (EBITDA) (with or
without adjustments prescribed in any Company credit facility), profitability as
measured by return ratios (including return on assets, return on equity, return
on investment and return on sales), cash flows, market share, cost reduction
goals, margins (including one or more of gross, operating and net income
margins), stock price, total return to stockholders, economic value added,
working capital and productivity improvements;
(f) retail store performance as determined by independent assessment; and
(g) operational performance as measured by on-time delivery, fill rate, selector
accuracy, cost per case, sales per square foot, sales per labor hour and other,
similar, objective productivity measures.
The Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based upon Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria. The Committee
may also determine that any of these performance goals shall be calculated by
including or excluding any one or more specific items or categories of items
(including projections) as designated by the Committee.
          2.17 “Performance Unit” means a right granted to an Eligible Recipient
pursuant to Section 9 of the Plan to receive a payment from the Company, in the
form of stock, cash or a combination of both, upon the achievement of
Performance Criteria or other established employment, service, performance or
other goals during a specified period.
          2.18 “Previously Acquired Shares” means shares of Common Stock that
are already owned by the Participant or, with respect to any Incentive Award,
that are to be issued upon the grant, exercise or vesting of such Incentive
Award.
          2.19 “Restricted Stock Award” means an award of Common Stock granted
to an Eligible Recipient pursuant to Section 8 of the Plan that is subject to
the restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

3



--------------------------------------------------------------------------------



 



          2.20 “Retirement” means, with respect to a Participant, separation
from service with the Company or any Subsidiary for any reason on or after the
earlier of the attainment of (i) age 65 or (ii) age 55 with 10 years of service
with the Company or any Subsidiary.
          2.21 “Securities Act” means the Securities Act of 1933, as amended.
          2.22 “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of the Plan to receive a payment from the
Company, in the form of stock, cash or a combination of both, equal to the
difference between the Fair Market Value of one or more shares of Common Stock
and the exercise price of such shares under the terms of such Stock Appreciation
Right.
          2.23 “Stock Bonus” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 10 of the Plan.
          2.24 “Subsidiary” means any entity that is directly or indirectly
controlled by the Company or any entity in which the Company has a significant
equity interest, as determined by the Committee.
          2.25 “Tax Date” means the date any withholding tax obligation arises
under the Code or other applicable tax statute for a Participant with respect to
an Incentive Award.
3. Plan Administration.
          3.1 The Committee. The Plan will be administered by the Board or by a
committee of the Board. So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, any committee
administering the Plan will consist solely of two or more members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act and, if the Board so determines in its sole discretion, who are
“outside directors” within the meaning of Section 162(m) of the Code. Such a
committee, if established, will act by majority approval of the members (but may
also take action with the written consent of all of the members of such
committee), and a majority of the members of such a committee will constitute a
quorum. As used in the Plan, “Committee” will refer to the Board or to such a
committee, if established. To the extent consistent with applicable corporate
law of the Company’s jurisdiction of incorporation, the Committee may delegate
to any officers of the Company the duties, power and authority of the Committee
under the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Eligible Recipients who are subject to
Section 16 of the Exchange Act. The Committee may exercise its duties, power and
authority under the Plan in its sole and absolute discretion without the consent
of any Participant or other party, unless the Plan specifically provides
otherwise. Each determination, interpretation or other action made or taken by
the Committee pursuant to the provisions of the Plan will be final, conclusive
and binding for all purposes and on all persons, including, without limitation,
the Company, the stockholders of the Company, the participants and their
respective successors-in-interest. No member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.

4



--------------------------------------------------------------------------------



 



          3.2 Authority of the Committee.
     (a) In accordance with and subject to the provisions of the Plan, the
Committee will have the authority to determine all provisions of Incentive
Awards as the Committee may deem necessary or desirable and as consistent with
the terms of the Plan, including, without limitation, the following: (i) the
Eligible Recipients to be selected as Participants; (ii) the nature and extent
of the Incentive Awards to be made to each Participant (including the number of
shares of Common Stock to be subject to each Incentive Award, any exercise
price, the manner in which Incentive Awards will vest or become exercisable and
whether Incentive Awards will be granted in tandem with other Incentive Awards)
and the form of written agreement, if any, evidencing such Incentive Award;
(iii) the time or times when Incentive Awards will be granted; (iv) the duration
of each Incentive Award; and (v) the restrictions and other conditions to which
the payment or vesting of Incentive Awards may be subject. In addition, the
Committee will have the authority under the Plan in its sole discretion to pay
the economic value of any Incentive Award in the form of cash, Common Stock or
any combination of both.
     (b) The Committee will have the authority under the Plan to amend or modify
the terms of any outstanding Incentive Award in any manner, including, without
limitation, the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award or
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award; provided, however, that the amended or modified
terms are permitted by the Plan as then in effect and that any Participant
adversely affected by such amended or modified terms has consented to such
amendment or modification. No amendment or modification to an Incentive Award,
whether pursuant to this Section 3.2 or any other provisions of the Plan, will
be deemed to be a re-grant of such Incentive Award for purposes of this Plan.
     (c) In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; (iv) any uninsured catastrophic losses or extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
or in management’s discussion and analysis of financial performance appearing in
the Company’s annual report to stockholders for the applicable year; or (v) any
other similar change, in each case with respect to the Company or any other
entity whose performance is relevant to the grant or vesting of an Incentive
Award, the Committee (or, if the Company is not the surviving corporation in any
such transaction, the board of directors of the surviving corporation) may,
without the consent of any affected Participant, amend or modify the vesting
criteria (including Performance Criteria) of any outstanding Incentive Award
that is based in whole or in part on the financial performance of the Company
(or any Subsidiary or division thereof) or such other entity so as equitably to
reflect such event, with the desired result that the criteria for evaluating
such financial performance of the Company or such other entity will be
substantially the

5



--------------------------------------------------------------------------------



 



same (in the sole discretion of the Committee or the board of directors of the
surviving corporation) following such event as prior to such event; provided,
however, that the amended or modified terms are permitted by the Plan as then in
effect.
     (d) Notwithstanding any other provision of this Plan other than
Section 4.3, the Committee may not, without prior approval of the Company’s
stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option by: (i) amending or modifying the terms of the Option to
lower the exercise price; (ii) canceling the underwater Option and granting
either (A) replacement Options having a lower exercise price; (B) Restricted
Stock Awards; or (C) Performance Units in exchange; or (iii) repurchasing the
underwater Options and granting new Incentive Awards under this Plan. For
purposes of this Section 3.2(d), an Option will be deemed to be “underwater” at
any time when the Fair Market Value of the Common Stock is less than the
exercise price of the Option.
4. Shares Available for Issuance.
          4.1 Maximum Number of Shares Available. Subject to adjustment as
provided in Section 4.3 of the Plan, the maximum number of shares of Common
Stock that will be available for issuance under the Plan will be 2,100,000
shares of Common Stock, plus any shares of Common Stock which, as of the date
the Plan is approved by the stockholders of the Company, are reserved for
issuance under the Company’s 1994 Stock Incentive Plan, as amended, and which
are not thereafter issued or which have been issued but are subsequently
forfeited and which would otherwise have been available for further issuance
under such plan. Notwithstanding any other provisions of the Plan to the
contrary, (a) no Participant in the Plan may be granted any Options or Stock
Appreciation Rights, or any other Incentive Awards with a value based solely on
an increase in the value of the Common Stock after the date of grant, relating
to more than 120,000 shares of Common Stock in the aggregate in any fiscal year
of the Company; provided, however, that a Participant who is first appointed or
elected as an officer or hired as an employee by the Company or who receives a
promotion that results in an increase in responsibilities or duties may be
granted, during the fiscal year of such appointment, election, hiring or
promotion, Options relating to up to 200,000 shares of Common Stock and (b) the
1,000,000 additional shares of Common Stock that were reserved for issuance
under the Plan effective February 22, 2005 shall be granted solely pursuant to
Performance Units and will consist of shares of the Company’s treasury stock.
All of the foregoing limitations in clauses (a) and (b) are subject to
adjustment as provided in Section 4.3 of the Plan.
          4.2 Accounting for Incentive Awards. Shares of Common Stock that are
issued under the Plan or that are subject to outstanding Incentive Awards will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Incentive Award that lapses, expires, is forfeited in whole or
part (including shares subject to the Incentive Award that are withheld to
satisfy withholding or employment-related tax obligations) or for any reason is
terminated unexercised or unvested and any shares of Common Stock that are
subject to an Incentive Award that is settled or paid in cash or any form other
than shares of Common Stock will automatically again become available for
issuance under the Plan.

6



--------------------------------------------------------------------------------



 



          4.3 Adjustments to Shares and Incentive Awards. In the event of any
reorganization, merger, consolidation, recapitalization, liquidation,
reclassification, stock dividend, stock split, combination of shares, rights
offering, divestiture or extraordinary dividend (including a spin-off) or any
other change in the corporate structure or shares of the Company, the Committee
(or, if the Company is not the surviving corporation in any such transaction,
the board of directors of the surviving corporation) will make appropriate
adjustment (which determination will be conclusive) as to the number and kind of
securities or other property (including cash) available for issuance or payment
under the Plan and, in order to prevent dilution or enlargement of the rights of
Participants, (a) the number and kind of securities or other property (including
cash) subject to outstanding Options, and (b) the exercise price of outstanding
Options.
5. Participation.
               Participants in the Plan will be those Eligible Recipients who,
in the judgment of the Committee, have contributed, are contributing or are
expected to contribute to the creation of value for the Company and its
stockholders. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the date of any related
agreement with the Participant.
6. Options.
          6.1 Grant. An Eligible Recipient may be granted one or more Options
under the Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option.
To the extent that any Incentive Stock Option granted under the Plan ceases for
any reason to qualify as an “incentive stock option” for purposes of Section 422
of the Code, such Incentive Stock Option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a Non-Statutory Stock
Option.
          6.2 Exercise Price. The per share price to be paid by a Participant
upon exercise of an Option will be determined by the Committee in its discretion
at the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant or, with respect to an Incentive Stock Option, 110% of the Fair Market
Value if, at the time the Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company.
          6.3 Exercisability and Duration. An Option will become exercisable at
such times and in such installments as may be determined by the Committee in its
sole discretion at the time of grant; provided, however, that no Option may be
exercisable prior to six months from its date of grant (other than in connection
with a Participant’s death or Disability) and no Option may be exercisable after
10 years from its date of grant (or, in the case of an Incentive Stock Option,
five years from its date of grant if, at the time the Incentive Stock Option is
granted, the Participant

7



--------------------------------------------------------------------------------



 



owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company).
          6.4 Payment of Exercise Price. The total purchase price of the shares
to be purchased upon exercise of an Option will be paid entirely in cash
(including check, bank draft or money order); provided, however, that the
Committee, in its sole discretion and upon terms and conditions established by
the Committee, may allow such payments to be made, in whole or in part, by
tender of a Broker Exercise Notice, Previously Acquired Shares (including
through delivery of a written attestation of ownership of such Previously
Acquired Shares if permitted, and on terms acceptable, to the Committee in its
sole discretion), a promissory note (on terms acceptable to the Committee in its
sole discretion) or by a combination of such methods.
          6.5 Manner of Exercise. An Option may be exercised by a Participant in
whole or in part from time to time, subject to the conditions contained in the
Plan and in the agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company (Attention: Secretary) at its principal executive office
in Minneapolis, Minnesota and by paying in full the total exercise price for the
shares of Common Stock to be purchased in accordance with Section 6.4 of the
Plan.
          6.6 Aggregate Limitation of Stock Subject to Incentive Stock Options.
To the extent that the aggregate Fair Market Value (determined as of the date an
Incentive Stock Option is granted) of the shares of Common Stock with respect to
which incentive stock options (within the meaning of Section 422 of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and any other incentive stock option plans of the Company or any
subsidiary or parent corporation of the Company (within the meaning of the
Code)) exceeds $100,000 (or such other amount as may be prescribed by the Code
from time to time), such excess Options will be treated as Non-Statutory Stock
Options. The determination will be made by taking incentive stock options into
account in the order in which they were granted. If such excess only applies to
a portion of an Incentive Stock Option, the Committee, in its discretion, will
designate which shares will be treated as shares to be acquired upon exercise of
an Incentive Stock Option.
7. Stock Appreciation Rights.
          7.1 Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under the Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion. The
Committee will have the sole discretion to determine the form in which payment
of the economic value of Stock Appreciation Rights will be made to a Participant
(i.e., cash, Common Stock or any combination thereof) and to consent to or
disapprove the election by a Participant of the form of such payment.
          7.2 Exercise Price. The exercise price of a Stock Appreciation Right
will be determined by the Committee, in its discretion, at the date of grant but
may not be less than 100% of the Fair Market Value of one share of Common Stock
on the date of grant.

8



--------------------------------------------------------------------------------



 



          7.3 Exercisability and Duration. A Stock Appreciation Right will
become exercisable at such time and in such installments as may be determined by
the Committee in its sole discretion at the time of grant; provided, however,
that no Stock Appreciation Right may be exercisable prior to six months from its
date of grant (other than in connection with a Participant’s death or
Disability) or after 10 years from its date of grant. A Stock Appreciation Right
will be exercised by giving notice in the same manner as for Options, as set
forth in Section 6.5 of the Plan.
8. Restricted Stock Awards.
          8.1 Grant. An Eligible Recipient may be granted one or more Restricted
Stock Awards under the Plan, and such Restricted Stock Awards will be subject to
such terms and conditions, consistent with the other provisions of the Plan, as
may be determined by the Committee in its sole discretion. The Committee may
impose such restrictions or conditions, not inconsistent with the provisions of
the Plan, to the vesting of such Restricted Stock Awards as it deems
appropriate, including, without limitation, (a) the achievement of one or more
of the Performance Criteria; and/or that (b) the Participant remain in the
continuous employ or service of the Company or a Subsidiary for a certain
period; provided, however, that no Restricted Stock Award may vest prior to six
months from its date of grant other than in connection with a Participant’s
death or Disability.
          8.2 Rights as a Stockholder; Transferability. Except as provided in
Sections 8.1, 8.3 and 14.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 8 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.
          8.3 Dividends and Distributions. Unless the Committee determines
otherwise in its sole discretion (either in the agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions (including regular
quarterly cash dividends) paid with respect to shares of Common Stock subject to
the unvested portion of a Restricted Stock Award will be subject to the same
restrictions as the shares to which such dividends or distributions relate. In
the event the Committee determines not to pay dividends or distributions
currently, the Committee will determine in its sole discretion whether any
interest will be paid on such dividends or distributions. In addition, the
Committee in its sole discretion may require such dividends and distributions to
be reinvested (and in such case the Participant consents to such reinvestment)
in shares of Common Stock that will be subject to the same restrictions as the
shares to which such dividends or distributions relate.
          8.4 Enforcement of Restrictions. To enforce the restrictions referred
to in this Section 8, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent or to
maintain evidence of stock ownership, together with duly endorsed stock powers,
in a certificateless book-entry stock account with the Company’s transfer agent.

9



--------------------------------------------------------------------------------



 



9. Performance Units.
               An Eligible Recipient may be granted one or more Performance
Units under the Plan, and such Performance Units will be subject to such terms
and conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting or valuation of such Performance Units as it deems
appropriate, including, without limitation, (a) the achievement of one or more
of the Performance Criteria; and/or that (b) that the Participant remain in the
continuous employ or service of the Company or any Subsidiary for a certain
period. The Committee will have the sole discretion to determine the form in
which payment of the economic value of Performance Units will be made to a
Participant (i.e., cash, Common Stock, Restricted Stock Awards or any
combination thereof) and to consent to or disapprove the election by a
Participant of the form of such payment.
10. Stock Bonuses.
               An Eligible Recipient may be granted one or more Stock Bonuses
under the Plan, and such Stock Bonuses will be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee, including, without limitation, (a) the achievement
of one or more of the Performance Criteria; and/or that (b) that the Participant
remain in the continuous employ or service of the Company or any Subsidiary for
a certain period. The Participant will have all voting, dividend, liquidation
and other rights with respect to the shares of Common Stock issued to a
Participant as a Stock Bonus under this Section 10 upon the Participant becoming
the holder of record of such shares; provided, however, that the Committee may
impose such restrictions on the assignment or transfer of a Stock Bonus as it
deems appropriate.
11. Effect of Termination of Employment or Other Service.
          11.1 Termination Due to Death, Disability or Retirement. Unless
otherwise provided by the Committee in its sole discretion in the agreement
evidencing an Incentive Award and subject to Section 11.3, Section 13.2 and
Section 14.4:
     (a) In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death or Disability:
     (i) All outstanding Options and Stock Appreciation Rights then held by the
Participant will become immediately exercisable in full and remain exercisable,
for a period of three years after such termination (but in no event after the
expiration date of any such Option or Stock Appreciation Right);
     (ii) All Restricted Stock Awards then held by the Participant will become
fully vested; and
     (iii) All Performance Units and Stock Bonuses then held by the Participant
will vest and/or continue to vest in the manner determined by the Committee and
set forth in the agreement evidencing such Performance Units or Stock Bonuses.

10



--------------------------------------------------------------------------------



 



     (b) In the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of Retirement:
     (i) All outstanding Options and Stock Appreciation Rights then held by the
Participant will remain exercisable, to the extent exercisable as of the date of
such termination, for a period of three years after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right);
     (ii) All Restricted Stock Awards then held by the Participant that have not
vested as of such termination will be terminated and forfeited; and
     (iii) All Performance Units and Stock Bonuses then held by the Participant
will vest and/or continue to vest in the manner determined by the Committee and
set forth in the agreement evidencing such Performance Units or Stock Bonuses.
          11.2 Termination for Reasons Other than Death, Disability or
Retirement.
     (a) Unless otherwise provided by the Committee in its sole discretion in
the agreement evidencing an Incentive Award, and subject to Section 11.3,
Section 13.2 and Section 14.4, in the event a Participant’s employment or other
service is terminated with the Company and all Subsidiaries for any reason other
than death, Disability or Retirement, or a Participant is in the employ or
service of a Subsidiary and the Subsidiary ceases to be a Subsidiary of the
Company (unless the Participant continues in the employ or service of the
Company or another Subsidiary), all rights of the Participant under the Plan and
any agreements evidencing an Incentive Award will immediately terminate without
notice of any kind, and no Options or Stock Appreciation Rights then held by the
Participant will thereafter be exercisable, all Restricted Stock Awards then
held by the Participant that have not vested will be terminated and forfeited,
and all Performance Units and Stock Bonuses then held by the Participant will
vest and/or continue to vest in the manner determined by the Committee and set
forth in the agreement evidencing such Performance Units or Stock Bonuses;
provided, however, that if such termination is due to any reason other than
voluntary termination by the Participant or termination by the Company or any
Subsidiary for “cause,” all outstanding Options and Stock Appreciation Rights
then held by such Participant will remain exercisable, to the extent exercisable
as of such termination, for a period of three months after such termination (but
in no event after the expiration date of any such Option or Stock Appreciation
Right).
     (b) For purposes of this Section 11.2, “cause” (as determined by the
Committee) will be as defined in any employment or other agreement or policy
applicable to the Participant or, if no such agreement or policy exists, will
mean (i) dishonesty, fraud, misrepresentation, embezzlement or deliberate injury
or attempted injury, in each case related to the Company or any Subsidiary,
(ii) any unlawful or criminal activity of a serious nature, (iii) any
intentional and deliberate breach of a duty or duties that, individually or in
the aggregate, are material in relation to the Participant’s overall duties, or
(iv) any material breach of any employment, service, confidentiality or
non-compete agreement entered into with the Company or any Subsidiary.

11



--------------------------------------------------------------------------------



 



          11.3 Modification of Rights Upon Termination. Notwithstanding the
other provisions of this Section 11, and subject to Section 13.2 and
Section 14.4, upon a Participant’s termination of employment or other service
with the Company and all Subsidiaries, the Committee may, in its sole discretion
(which may be exercised at any time on or after the date of grant, including
following such termination), cause Options and Stock Appreciation Rights (or any
part thereof) then held by such Participant to become or continue to become
exercisable and/or remain exercisable following such termination of employment
or service and Restricted Stock Awards, Performance Units and Stock Bonuses then
held by such Participant to vest and/or continue to vest or become free of
transfer restrictions, as the case may be, following such termination of
employment or service, in each case in the manner determined by the Committee;
provided, however, that no Option or Restricted Stock Award may become
exercisable or vest prior to six months from its date of grant (other than in
connection with a Participant’s death or Disability) or remain exercisable or
continue to vest beyond its expiration date.
          11.4 Exercise of Incentive Stock Options Following Termination. Any
Incentive Stock Option that remains unexercised more than one year following
termination of employment by reason of Disability or more than three months
following termination for any reason other than death or Disability will
thereafter be deemed to be a Non-Statutory Stock Option.
          11.5 Date of Termination of Employment or Other Service. Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
or the Subsidiary for which the Participant provides employment or other
service, as determined by the Committee in its sole discretion based upon such
records.
12. Payment of Withholding Taxes.
          12.1 General Rules. The Company is entitled to (a) withhold and deduct
from future wages of the Participant (or from other amounts that may be due and
owing to the Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all foreign, federal, state and local withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
stock received upon exercise of an Incentive Stock Option, or (b) require the
Participant promptly to remit the amount of such withholding to the Company
before taking any action, including issuing any shares of Common Stock, with
respect to an Incentive Award.
          12.2 Special Rules. The Committee may, in its sole discretion and upon
terms and conditions established by the Committee, permit or require a
Participant to satisfy, in whole or in part, any withholding or
employment-related tax obligation described in Section 12.1 of the Plan by
electing to tender Previously Acquired Shares, a Broker Exercise Notice or a
promissory note (on terms acceptable to the Committee in its sole discretion),
or by a combination of such methods.

12



--------------------------------------------------------------------------------



 



13. Change in Control.
          13.1 Change in Control. For purposes of this Article 13, a “Change in
Control” of the Company will mean any of the following events or transactions:

  (a)   Any one person or more than one person acting as a group acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of the Company. However, if any one person or
more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or persons
is not considered to cause a Change in Control;     (b)   Any one person, or
more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30 percent or more of
the total voting power of the stock of the Company;     (c)   Any one person, or
more than one person acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) all or substantially all of the assets of the Company; or     (d)  
A majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election;

          provided, that the transaction or event described in subsection (a),
(b), (c) or (d) also constitutes a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5).
          13.2 Acceleration of Vesting. Without limiting the authority of the
Committee under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the
Company occurs, then, unless otherwise provided by the Committee in its sole
discretion either in the agreement evidencing an Incentive Award at the time of
grant or at any time after the grant of an Incentive Award, and subject to
Section 14.4 (a) all Options and Stock Appreciation Rights that have been
outstanding for at least six months will become immediately exercisable in full
and will remain exercisable for the remainder of their terms, regardless of
whether the Participant to whom such Options or Stock Appreciation Rights have
been granted remains in the employ or service of the Company or any Subsidiary;
(b) all Restricted Stock Awards that have been outstanding for at least six
months will become immediately fully vested and non-forfeitable; and (c) all
outstanding Performance Units and Stock Bonuses then held by the Participant
will vest and/or continue to vest in the manner determined by the Committee and
set forth in the agreement evidencing such Stock Bonuses.
          13.3 Cash Payment for Options. If a Change in Control of the Company
occurs, then the Committee, if approved by the Committee in its sole discretion
either in an agreement

13



--------------------------------------------------------------------------------



 



evidencing an Incentive Award at the time of grant or at any time after the
grant of an Incentive Award, and without the consent of any Participant effected
thereby, may determine that some or all Participants holding outstanding Options
will receive, with respect to some or all of the shares of Common Stock subject
to such Options, as of the effective date of any such Change in Control of the
Company, cash in an amount equal to the excess of the Fair Market Value of such
shares immediately prior to the effective date of such Change in Control of the
Company over the exercise price per share of such Options.
          13.4 Limitation on Change in Control Payments. Notwithstanding
anything in Section 13.2 or 13.3 of the Plan to the contrary, if, with respect
to a Participant, the acceleration of the vesting of an Incentive Award as
provided in Section 13.2 or the payment of cash in exchange for all or part of
an Incentive Award as provided in Section 13.3(which acceleration or payment
could be deemed a “payment” within the meaning of Section 280G(b)(2) of the
Code), together with any other “payments” that such Participant has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to Section
1504(b) of the Code) of which the Company is a member, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Participant pursuant to Section 13.2 or 13.3 of the Plan will
be reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that if a Participant is subject to a separate agreement with the
Company or a Subsidiary that expressly addresses the potential application of
Sections 280G or 4999 of the Code (including, without limitation, that
“payments” under such agreement or otherwise will be reduced, that the
Participant will have the discretion to determine which “payments” will be
reduced, that such “payments” will not be reduced or that such “payments” will
be “grossed up” for tax purposes), then this Section 13.4 will not apply, and
any “payments” to a Participant pursuant to Section 13.2 or 13.3 of the Plan
will be treated as “payments” arising under such separate agreement.
14. Rights of Eligible Recipients and Participants; Transferability.
          14.1 Employment or Service. Nothing in the Plan will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue in the
employ or service of the Company or any Subsidiary.
          14.2 Rights as a Stockholder. As a holder of Incentive Awards (other
than Restricted Stock Awards and Stock Bonuses), a Participant will have no
rights as a stockholder unless and until such Incentive Awards are exercised
for, or paid in the form of, shares of Common Stock and the Participant becomes
the holder of record of such shares. Except as otherwise provided in the Plan,
no adjustment will be made for dividends or distributions with respect to such
Incentive Awards as to which there is a record date preceding the date the
Participant becomes the holder of record of such shares, except as the Committee
may determine in its discretion.
          14.3 Restrictions on Transfer. Except pursuant to testamentary will or
the laws of descent and distribution or as otherwise expressly permitted by the
Plan, unless approved by the Committee in its sole discretion, no right or
interest of any Participant in an Incentive Award prior to the exercise or
vesting of such Incentive Award will be assignable or transferable, or

14



--------------------------------------------------------------------------------



 



subjected to any lien, during the lifetime of the Participant, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise. A Participant will, however, be entitled to designate a beneficiary
to receive an Incentive Award upon such Participant’s death, and in the event of
a Participant’s death, payment of any amounts due under the Plan will be made
to, and exercise of any Options (to the extent permitted pursuant to Section 11
of the Plan) may be made by, the Participant’s legal representatives, heirs and
legatees.
          14.4 Breach of Confidentiality or Non-Compete Agreements.
Notwithstanding anything in the Plan to the contrary, in the event that a
Participant materially breaches the terms of any confidentiality or non-compete
agreement entered into with the Company or any Subsidiary, whether such breach
occurs before or after termination of such Participant’s employment or other
service with the Company or any Subsidiary, the Committee in its sole discretion
may immediately terminate all rights of the Participant under the Plan and any
agreements evidencing an Incentive Award then held by the Participant without
notice of any kind.
          14.5 Non-Exclusivity of the Plan. Nothing contained in the Plan is
intended to modify or rescind any previously approved compensation plans or
programs of the Company or create any limitations on the power or authority of
the Board to adopt such additional or other compensation arrangements as the
Board may deem necessary or desirable.
15. Securities Law and Other Restrictions.
          Notwithstanding any other provision of the Plan or any agreements
entered into pursuant to the Plan, the Company will not be required to issue any
shares of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to
Incentive Awards granted under the Plan, unless (a) there is in effect with
respect to such shares a registration statement under the Securities Act and any
applicable state or foreign securities laws or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other regulatory body which the Committee, in its sole discretion, deems
necessary or advisable. The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing shares
of Common Stock, as may be deemed necessary or advisable by the Company in order
to comply with such securities law or other restrictions.
16. Performance-Based Compensation Provisions.
          The Committee, when it is comprised solely of two or more outside
directors meeting the requirements of Section 162(m) of the Code
(“Section 162(m)”), in its sole discretion, may designate whether any Incentive
Awards are intended to be “performance-based compensation” within the meaning of
Section 162(m). Any Incentive Awards so designated will, to the extent required
by Section 162(m), be conditioned upon the achievement of one or more
Performance Criteria, and such Performance Criteria will be established by the
Committee within the time period prescribed by, and will otherwise comply with
the requirements of, Section 162(m) giving due regard to the disparate treatment
under Section 162(m) of Options and Stock Appreciation

15



--------------------------------------------------------------------------------



 



Rights (where compensation is determined based solely on an increase in the
value of the underlying stock after the date of grant or award), as compared to
other forms of compensation, including Restricted Stock Awards, Performance
Units and Stock Bonuses. The Committee shall also certify in writing that such
Performance Criteria have been met prior to payment of compensation to the
extent required by Section 162(m).
17. Deferrals and Settlements.
          The Committee may permit Participants to elect to defer the issuance
of shares or the settlement of Incentive Awards in cash under such rules and
procedures as it may establish under the Plan; provided that any such election
to defer shares or the settlement of Incentive Awards shall comply with
Section 409A. It may also provide that deferred settlements include the payment
or crediting of interest or dividend equivalents on the deferral amounts.
18. Plan Amendment, Modification and Termination.
          The Board may suspend or terminate the Plan or any portion thereof at
any time, and may amend the Plan from time to time in such respects as the Board
may deem advisable in order that Incentive Awards under the Plan will conform to
any change in applicable laws or regulations or in any other respect the Board
may deem to be in the best interests of the Company; provided, however, that no
amendments to the Plan will be effective without approval of the stockholders of
the Company if stockholder approval of the amendment is then required pursuant
to Section 422 of the Code or the rules of the Nasdaq Stock Market or any other
stock exchange, if applicable at such time. No termination, suspension or
amendment of the Plan may adversely affect any outstanding Incentive Award
without the consent of the affected Participant; provided, however, that this
sentence will not impair the right of the Committee to take whatever action it
deems appropriate under Sections 3.2, 4.3 and Article 13 of the Plan.
19. Effective Date and Duration of the Plan.
          The Plan was adopted by the Board effective on February 22, 2000. The
Plan is hereby amended and restated effective July 14, 2008. The Plan will
terminate at midnight on February 22, 2010, and may be terminated prior to such
time by Board action, and no Incentive Award will be granted after such
termination. Incentive Awards outstanding upon termination of the Plan may
continue to be exercised, or become free of restrictions, in accordance with
their terms.
20. Miscellaneous.
          20.1 Governing Law. Except to the extent expressly provided herein or
in connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions.
          20.2 Successors and Assigns. The Plan will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
Participants.

16



--------------------------------------------------------------------------------



 



          20.3 Section 409A. To the extent that the Committee determines that
any Incentive Award granted under the Plan is subject to Section 409A, the
agreement evidencing such Incentive Award shall incorporate the terms and
conditions required by Section 409A. To the extent applicable, the Plan and
agreements evidencing Incentive Awards shall be interpreted in accordance with
Section 409A. Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any Incentive Award may be subject to
Section 409A, the Committee reserves the right (without any obligation to do so
or to indemnify any Participant for failure to do so) to adopt such amendments
to the Plan and the applicable agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Incentive Award from Section 409A and/or preserve the intended
tax treatment of the benefits provided with respect to the Incentive Award, or
(b) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under such Section.

17